— In a matrimonial action, defendant husband appeals from an order of the Supreme Court, Westchester County (Marbach, J.), entered July 15, 1983, which denied his motion for an order directing a hearing to determine the fair market value of the parties’ marital residence.
Order affirmed, with costs.
*800The parties entered into a stipulation on the record, in open court by which it was agreed, inter alia, that the value of the parties’ marital residence for purposes of the plaintiff wife’s exercise of her first option to purchase was to be fixed by taking an average of the independent appraisals to be submitted by each party. The record fails to disclose any basis for setting aside the stipulation, which was binding upon the parties (Domestic Relations Law, § 236, part B, subd 3; Harrington v Harrington, 103 AD2d 356) and, accordingly, the value of the marital property was properly fixed pursuant to its terms. Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.